DODGE, Circuit Judge.
1. If the defendants John H. Giles and John H. Giles Dyeing Machine Company are estopped to deny the validity of the patents sued on because of the assignment of those patents to the plaintiff by the defendant John H. Giles, I do not think that enough appears from the pleadings to warrant the conclusion that the defendant Mason Machine Works was associated with them in the alleged infringing manufacture in such manner or to such extent as to affect it with the same estoppel. The arrangements made by Giles with the Machine Works to build dyeing machines for the Giles Company may or may not have been sufficient for such a conclusion, but merely upon the bill and answer, I cannot say that they were. The motion to strike out the eleventh paragraph of the answer is therefore denied.
2. I am unable to regard the so-called counterclaim set up in paragraph 14 of the answer as within Supreme Court rule 30 (33 Sup. Ct. xxvi). Terry, etc., Co. v. Sturtevant, etc., Co. (D. C.) 204 Fed. 103; Adamson v. Shaler (D. C.) 208 Fed. 566. The motion to strike out so much of the answer as relates to it is therefore granted.